Citation Nr: 1024864	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-29 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, including as secondary to 
already service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1967 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia - which, in 
relevant part, denied the Veteran's claims for service connection 
for bilateral upper and lower extremity peripheral neuropathy, 
including secondary to his already service-connected Type II 
Diabetes Mellitus.

In April 2010, as support for these claims, the Veteran testified 
at a hearing before the undersigned Veterans Law Judge at the 
Board's offices in Washington, DC, commonly referred to as a 
Central Office hearing.  During the hearing he submitted 
additional supporting medical evidence and, when questioned, he 
and his attorney ultimately decided to waive their right to have 
the RO initially consider this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).  And, in any event, the Board is 
granting these claims, so no resulting prejudice even had they 
not ultimately waived this right.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Also, in an April 2010 Appellate Brief, the attorney 
additionally contended the Veteran is entitled to higher 
ratings for the Type II Diabetes Mellitus and 
posttraumatic stress disorder (PTSD) and a total 
disability rating based on individual unemployability 
(TDIU).  The Agency of Original Jurisdiction (AOJ), i.e., 
RO, however, has not had an opportunity to consider these 
additional claims since adjudicating them in a December 
2007 rating decision, which the Veteran did not appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.1103.  Therefore, the Board does not have jurisdiction 
over these additional claims, and they are referred to the 
AOJ for appropriate development and consideration.




FINDING OF FACT

There is competent and credible medical evidence indicating the 
Veteran has peripheral neuropathy of his upper and lower 
extremities as residual complication of his already service-
connected Type II Diabetes Mellitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's upper 
and lower extremity peripheral neuropathy is proximately due to, 
the result of, or aggravated by his already service-connected 
Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has peripheral neuropathy of his hands 
and feet as a complication of his Type II Diabetes Mellitus, 
which is already a service-connected disability.  For the reasons 
and bases discussed below and resolving all reasonable doubt in 
his favor, the Board finds that service connection is warranted 
on this alleged secondary basis.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  For a showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).



In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The report of the January 2007 QTC examination indicates there 
was no pathology to render a diagnosis for the Veteran's claimed 
neuropathy of the upper and lower extremities.  However, other 
records show his private physician had earlier made this 
diagnosis in 2004, and that he had prescribed Gabapentin and B12 
shots to treat this condition.  Indeed, an electromyograph (EMG) 
had revealed mild left radial sensory neuropathy.



In a more recent April 2010 medical report, which the Veteran 
submitted during his hearing that same month before the Board, 
J.M.M., M.D., indicated that she, too, had examined the Veteran 
and diagnosed peripheral neuropathy.  She also confirmed it is a 
residual complication of the Veteran's already service-connected 
Type II Diabetes Mellitus.  See Velez v. West, 11 Vet. App. 148, 
158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like in Wallin, that competent medical nexus evidence 
is required to associate a secondary condition with a service-
connected disability).

The Board finds no reason to question Dr. J.M.M.'s competency or 
credibility.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for the 
Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence); 

The Veteran has reported that he has numbness, tingling, burning, 
and pain in his hands and feet.  As these symptoms are largely 
subjective, he is competent to testify regarding their occurrence 
and onset.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996)(a lay 
person is competent to report symptoms of a burning sensation in 
the feet) ; Falzone v. Brown, 8 Vet. App. 398, 403 (1995)(a lay 
person is competent to report pain in the feet).  These type 
symptoms are fully within his lay sensibilities.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, even where not corroborated by contemporaneous 
medical evidence).



So weighing of the QTC examiner's finding that the Veteran does 
not currently suffer from peripheral neuropathy against the 
contrary diagnoses by Dr. J.M.M., the Veteran's VA treating 
physicians, and his private treating physicians that he does 
indeed have peripheral neuropathy of his upper and lower 
extremities, as well as his own report of symptoms, the evidence 
is at least equally balanced for and against the claim on this 
determinative issue.  And in this circumstance, this reasonable 
doubt is resolved in his favor and his claim granted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating that an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, nor 
is definite or obvious etiology).

Dr. J.M.M.'s April 2010 medical report includes a medical opinion 
of the etiology of the Veteran's peripheral neuropathy of the 
hands and feet.  Dr. J.M.M. stated that in her medical opinion 
the Veteran's peripheral neuropathy was a result of his poorly-
controlled diabetes and alcohol abuse due to his PTSD.  Dr. 
J.M.M. based her opinion on examination of the Veteran and review 
of his medical records.  So her opinion has the proper factual 
foundation and predicate and is probative as to the etiology of 
his condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").



Because of this established correlation between the service-
connected Type II Diabetes Mellitus and upper and lower extremity 
peripheral neuropathy, the Board need not further comment on 
whether alcohol abuse secondary to the PTSD, which is also 
service connected, is a viable theory of entitlement as well.  
Suffice it to say that, if the Veteran's peripheral neuropathy is 
the result of alcohol abuse in the abstract, this necessarily 
would expressly preclude granting service connection as a matter 
of law, unless, instead, it was shown by clear medical evidence 
that his alcohol abuse was secondary to or caused by a primary 
service-connected disability such as his PTSD and not due to 
willful wrongdoing.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  But, again, the Board need not make this 
additional determination.

Therefore, resolving all reasonable doubt in his favor, the 
evidence supports finding that the Veteran has upper and lower 
extremity peripheral neuropathy secondary to his already service-
connected Type II Diabetes Mellitus.  Accordingly, his appeal 
must be granted.

In light of this favorable outcome of the appeal, there is no 
need to discuss whether VA has satisfied its duties to notify and 
assist the Veteran pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.  See also Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).


ORDER

The claim for service connection for bilateral upper and lower 
extremity peripheral neuropathy is granted.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


